457 F.2d 501
Dan A. ALDRIDGE d/b/a Dan A. Aldridge & Associates, Plaintiff-Appellee,v.UNION BANKERS INSURANCE CO., Defendant-Appellant.
No. 72-1109 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 13, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
With leave to the defendant-appellant to move the district court under Fed.R.Civ.P. 60(b) for relief from the interest provision contained in the final judgment entered on October 22, 1971,1 we affirm.  See Local Rule 21.2



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y. 431 F.2d 409, Part I (5th Cir. 1970)


1
 The judgment mirrors the language of the jury verdict allowing interest upon the principal contract amount, rather than on the commission amount which was in suit.  Both parties concede that this was due to mistake or inadvertence


2
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)